Citation Nr: 1613906	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-49 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Army from July 1985 to March 1994, with service in Southwest Asia. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the issues on appeal for additional development in January 2013. Unfortunately the AOJ did not substantially comply with the January 2013 remand directives, and the matter must once again be remanded for additional development. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a left knee disability as a result of his active service. A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders. See Stegall, 11 Vet. App. at  271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The case was previously before the Board in January 2013, to afford the Veteran a VA examination and opinion, as to the left knee disability, and to issue a statement of the case (SOC) as to the initial rating for posttraumatic stress disorder (PTSD). A SOC as to PTSD was issued in April 2013. While a VA examination was obtained in February 2013, the examination was inadequate and failed to substantially comply with the January 2013 remand directives.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner indicated that based on the documentation of record, the Veteran's left knee disability is a result of his 2002 motorcycle accident after military service. The examination was inadequate because the examiner failed to address, as directed by the January 2013 remand, the reports of a "trick" or locked knee in January 1994 on the Veteran's separation examination. Additionally, the examiner was directed to address post-service incidents including a 2002 motorcycle accident and April 2002 basketball injury. Further, the examiner was directed to address any and all contrary medical opinions of record, including the June 2012 private medical opinion suggesting the Veteran's current left knee disability was "most likely caused by or the result of military service." As such, there has not been substantial compliance with the Board's prior remand, and the Board must ensure compliance and remand the appeal once again for a supplemental opinion.  See Stegall, 11 Vet. App. at  271.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the development above to the extent possible, refer the case to the VA examiner who provided the February 2013 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, and review any additional treatment records associated with the claims file since the last examination and revisit all prior opinions provided. The examiner should answer the following question:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed left knee disability is related to his active duty service? 

Review of the entire claims file is required; however, attention is invited to consider and discuss service treatment records noting a "trick" or locked knee at separation in January 1994 and post-service treatment records noting, a motorcycle accident in 2002 and a April 2002 basketball injury.  Further, the examiner should address any contrary medical opinions of record, including the June 2012 private opinion. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




